Exhibit 10.01
 
Execution Copy

SUPPORT AGREEMENT
 
SUPPORT AGREEMENT (the “Agreement”), dated as of May 4, 2009, by and between
Glencore AG, a Swiss corporation (“Glencore”) and Century Aluminum Company, a
Delaware corporation (the “Company”).
 
WHEREAS, the Company has proposed or intends to propose that, among other
things, the stockholders of the Company (i) approve amending the Company’s
Restated Certificate of Incorporation, as amended to increase the number of
authorized shares of the Company’s common stock, par value $0.01 per share (such
common stock or any other securities issued in exchange or substitution for all
of the issued and outstanding common stock of the Company, including in any
reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization, the “Common Stock”) to 195,000,000 (the “Charter
Proposal”), (ii) approve amending the Company’s Amended and Restated 1996 Stock
Incentive Plan (the “1996 Plan”) to increase the number of shares authorized for
issuance under the 1996 Plan to 10,000,000 and extend its term through May 27,
2019 (the “SIP Proposal”), (iii) elect each of Logan W. Kruger, Willy R.
Strothotte and Jarl Berntzen as Class I directors to the Company’s Board of
Directors, each for a term of three years (the “Class I Director Election”), and
(iv) ratify the appointment of Deloitte & Touche LLP as the Company’s
independent registered public accounting firm for the fiscal year ending
December 31, 2009 (together with the Charter Proposal, the SIP Proposal and the
Class I Director Election, the “Proposals”), in each case as set forth in the
Company’s Definitive Proxy Statement, dated as of April 17, 2009, as amended
through the date hereof and as further amended to reflect that the Charter
Proposal will provide for an increase in the number of authorized shares of
Common Stock to 195,000,000;
 
WHEREAS, Glencore and the Company desire to enter into this Agreement to
establish certain arrangements with respect to the Common Stock and other Equity
Securities  Beneficially Owned by Glencore and its Affiliates and other related
corporate matters;
 
NOW, THEREFORE, for good and valuable consideration, the receipt, sufficiency
and adequacy of which are hereby acknowledged, the parties hereto agree as
follows:
 
1. Agreement to Vote In Favor of the Proposals.  Glencore agrees that at the
Company’s Annual Meeting of Stockholders currently scheduled to be held on May
27, 2009 (including any adjournment or postponement thereof), Glencore shall
vote (or cause to be voted), in person or by proxy, all the Voting Securities
(whether acquired heretofore or hereafter) that are Beneficially Owned directly
by Glencore, any company of which Glencore is a direct or indirect Subsidiary,
or any other direct or indirect Subsidiary of Glencore or any such company (the
“Glencore Parties”), in favor of adoption and approval of the
Proposals.  Glencore hereby represents and warrants that as of the date hereof,
the Glencore Parties Beneficially Owns  28,262,091 shares of Voting Securities.
 

--------------------------------------------------------------------------------


2. Preemptive Rights.
 
(a) Subject to Glencore’s compliance in all respects with its obligations under
Section 1 of this Agreement, if the Company or any Affiliates of the Company
proposes to issue Equity Securities (other than in each case, Excluded
Securities) to a third party (other than Glencore or its Affiliates) in a
registered public offering or pursuant to Rule 144A or Regulation S of the
Securities Act of 1933 (as amended, the “Securities Act”) (any such registered
public offering or Rule 144A or Regulation S offering, an "Underwritten
Offering") or in any Group Issuance, in the case of any such Underwritten
Offering or Group Issuance, whether (x) for cash or (y) in a Triggering Exchange
Offer (the securities proposed to be issued as described above, including any
other securities issued in connection therewith, the "Offered Securities"),
Glencore shall have the right to purchase or subscribe for a number or amount of
such Offered Securities up to the percentage of the Offered Securities as is
equal to the Ownership Percentage (determined as of the date of the New Issuance
Notice (as defined below)) (the “New Securities”). The Company shall provide
Glencore with notice of any proposed issuance subject to this right no more than
15 and no less than 7 days prior to such issuance specifying, in good faith, the
maximum number of shares and proposed terms of such issuance, including the
offering price range and the proposed closing date (such notice, including any
new or revised notice pursuant to the following sentences, the “New Issuance
Notice”).  If the issuance described in a New Issuance Notice does not occur
within 7 days of the date indicated in the New Issuance Notice, the Company
shall provide Glencore with a new New Issuance Notice no more than 15 and no
less than 7 days prior to such issuance.  If the Company intends to sell an
amount of Offered Securities that exceed the maximum number of shares in the New
Issuance Notice, the Company shall provide Glencore with a revised New Issuance
Notice.

(b) In the case of an Underwritten Offering, Glencore shall be entitled to
exercise its right hereunder by notifying the Company and committing to purchase
or subscribe for New Securities within the same time periods and otherwise on
the same basis as the other investors who are invited to participate or are
participating in the Underwritten Offering in accordance with market custom and
practice from time to time for investors expressing interest in and committing
to participate in an Underwritten Offering, except that Glencore will give the
Company a good faith indication of its intention to participate in an
Underwritten Offering not later than two days prior to the proposed offering
date (the “Indication Deadline”), it being understood that such indication shall
not commit Glencore to participate in the offering.  If Glencore does not give
such indication by the Indication Deadline or indicates that it will not
participate in such Underwritten Offering, Glencore’s right to purchase the New
Securities shall terminate.
 
(c) If Glencore desires to participate in a Group Issuance, then no later than
two days prior to the proposed issuance day specified in the New Issuance
Notice, Glencore shall give a good faith notice to the Company (an “Exercise
Notice”) of the number of Equity Securities it desires to purchase (the
“Glencore Amount”) and the maximum purchase price per Equity Security that
Glencore is willing to pay (the “Glencore Maximum Price”).  In the case of a
Group Issuance other than an Exchange Offer, if the actual purchase price per
Equity Security to be paid in such Group Issuance by Persons other than Glencore
is in excess of the Glencore Maximum Price (the “Final Price”), Glencore shall
be entitled to one additional five-day period to give notice to the Company of
its election to purchase the Glencore Amount at the Final Price.  In the case of
an Exchange Offer, if the Cash Equivalent Amount applicable to such Exchange
Offer is in excess of the Glencore Maximum Price, Glencore shall be entitled to
one additional five-day period to give notice to the Company of its election to
purchase the Glencore Amount at the Cash Equivalent Amount.  Glencore’s right to
purchase the New Securities in any Group Issuance shall terminate if Glencore
does not provide an Exercise Notice, which shall be an irrevocable commitment
(subject to the two immediately preceding sentences, as applicable) to exercise
its preemptive rights pursuant to this Section 2, no later than two days prior
to the proposed issuance day as provided in the first sentence of this Section
2(c).
 

--------------------------------------------------------------------------------


(d) Notwithstanding anything herein to the contrary, in the case of an Exchange
Offer, (i) the New Securities issuable to Glencore shall be securities in
addition to the Offered Securities to be issued in the Exchange Offer, in such
amount as is required for Glencore to maintain its Ownership Percentage
(determined as of such time as provided in Section 2(a)) taking into account any
participation by Glencore in the Exchange Offer, (ii) the purchase price for any
New Securities Glencore purchases or subscribes for shall equal their Cash
Equivalent Amount, and shall be payable in cash, and (iii) if Glencore exercises
its preemptive right to acquire New Securities in connection with an Exchange
Offer, Glencore shall also participate in the Exchange Offer with respect to any
Exchange Offer Securities it has the sole right to dispose of.
 
(e) Notwithstanding an any indication or Exercise Notice given by Glencore under
Section 2(b) or 2(c), Glencore shall have no obligation to purchase any
securities in any issuance (i) if percentage of such issuance to be purchased by
Glencore would exceed its Ownership Percentage of the total number of securities
in such issuance, or (ii) at a price or on other terms that are less favorable
to it than the price and other terms on which any other investor is
participating in such issuance.
 
3. Further Assurances. From time to time after the date hereof, the parties
agree to cooperate with each other, and to execute and deliver any further
instruments or documents and to take all such further action as the other party
may reasonably request in order to evidence or effectuate the consummation of
the transactions contemplated hereby and to otherwise carry out the intent of
the parties hereunder.
 
4. Ownership Information.  For purposes of this Agreement, Glencore, in
determining the amount of outstanding Equity Securities, may rely upon
information set forth in the most recent quarterly or annual report, and any
current report or other report or document subsequent thereto, filed by the
Company with the Securities and Exchange Commission (the “Commission”), unless
the Company shall have updated such information by delivery of notice to
Glencore.  Upon the written request of the Company, Glencore shall promptly
deliver to the Company a written notice specifying the amount of Equity
Securities then Beneficially Owned  by the Glencore Parties.  Upon the written
request of Glencore, the Company shall promptly deliver to Glencore a written
notice specifying the amount of Equity Securities then outstanding and the
number of shares of Common Stock underlying such Equity Securities.
 

--------------------------------------------------------------------------------


5. Term of Agreement; Termination.  Except as otherwise provided in this
Agreement, this Agreement shall terminate at the earliest of the following:
(A) the Ownership Percentage shall be less than 10% for a period of three
continuous months or (B)  upon the written agreement of the parties hereto.
 
6. Entire Agreement; Amendments and Waivers; Assignment.  This Agreement
supersedes all prior agreements, written or oral, among the parties hereto with
respect to the subject matter hereof and contains the entire agreement among the
parties with respect to the subject matter hereof.  This Agreement may not be
amended, supplemented or modified, and no provisions hereof may be modified or
waived, except by an instrument in writing signed by each party hereto (or in
the case of a waiver, the party granting the waiver).  No waiver of any
provisions hereof by either party shall be deemed a waiver of any other
provisions hereof by any such party, nor shall any such waiver be deemed a
continuing waiver of any provision hereof by such party.  No party hereto may
assign any rights or obligations hereunder to any other person, except upon the
prior written consent of each other party.  Nothing in this Agreement, expressed
or implied, is intended to or shall confer upon any other person or entity,
other than the parties hereto or their respective successors, any rights,
remedies, obligations or liabilities under or by reason of this Agreement.  For
the avoidance of doubt, that certain Standstill and Governance Agreement, dated
as of July 7, 2008, between Glencore and the Company shall continue in full
force and effect, in accordance with the terms thereof.
 
7. Notices.  Any notice, request, claim, demand or other communication under
this Agreement (each a “Notice”) shall be in writing, shall be either personally
delivered, sent by reputable overnight courier service (charges prepaid), sent
by facsimile to the address for such Person set forth below or such other
address as the recipient party has specified by prior written notice to the
other parties hereto and shall be deemed to have been given hereunder on (i) the
date of delivery if sent by messenger, (ii) on the Business Day following the
Business Day on which delivered to a recognized courier service if sent by
overnight courier or (iii) upon confirmation of receipt, if sent by fax.
 
 

--------------------------------------------------------------------------------


If to the Company:
 
Office of the General Counsel
2511 Garden Road
Building A, Suite 200
Monterey, California 93940
Telephone: (831) 642-9300
Facsimile: (831) 642-9328
 
With a copy to:
 
Wachtell, Lipton, Rosen & Katz
51 W 52nd Street
New York, NY 10019
Attn: David E. Shapiro, Esq.
Telephone: (212) 403-1000
Facsimile: (212) 403-2000
 
 
If to Gencore:
 
Glencore AG
Baarermattstrasse 3
CH-6341 Baar, Switzerland
Attn: Head of Aluminum Department
Telephone: +41-41-709-2000
Facsimile: +41-41-709-3000
 
with a copy to:
 
Glencore AG
Baarermattstrasse 3
CH-6341 Baar, Switzerland
Attn: Richard Marshall
Telephone: +41-41-709-2000
Facsimile: +41-41-709-2621
 
with a copy to
 
Curtis, Mallet-Prevost, Colt & Mosle LLP
101 Park Avenue
New York, NY 10178-0061
Attn: Matias A. Vega
Attn: Valarie A. Hing
Telephone: (212) 696-6000
Facsimile: (212) 697-1559

 

--------------------------------------------------------------------------------


8. Severability.  If any provision of this Agreement or the application of such
provision to any person or circumstances shall be held invalid or unenforceable
by a court of competent jurisdiction, such provision or application shall be
unenforceable only to the extent of such invalidity or unenforceability, and the
remainder of the provision held invalid or unenforceable and the application of
such provision to persons or circumstances, other than the party as to which it
is held invalid, and the remainder of this Agreement, shall not be affected.
 
9. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
 
10. Headings.  All Section headings herein are for convenience of reference only
and are not part of this Agreement, and no construction or reference shall be
derived therefrom.
 
11. Choice of Law; Dispute Resolution; Remedies.
 
(a) This Agreement, the rights and obligations of the parties under this
Agreement and any claim or controversy directly or indirectly based upon or
arising out of this Agreement (whether based on contract, tort or any other
theory), including all matters of construction, validity and performance, shall
in all respects be governed by and interpreted, construed and determined in
accordance with, the laws of the State of New York, without giving effect to any
conflict of laws rules that might lead to the application of the laws of any
other jurisdiction.
 
(b) Any dispute, controversy or claim arising out of or relating to this
Agreement, or the breach thereof, shall be finally settled by binding
arbitration in New York, New York administered by the American Arbitration
Association (AAA) under its Commercial Arbitration Rules, (the “AAA Rules”) and
judgment on the award rendered by the arbitrators may be entered in any court
having jurisdiction thereof.  The arbitral tribunal shall be composed of three
arbitrators, selected in accordance with the AAA Rules.  The language to be used
in the arbitral proceedings shall be in English.  All arbitral proceedings
conducted pursuant to this Section 11(b), all information disclosed and all
documents submitted or issued by or on behalf of any of the disputing parties or
the arbitrators in any such proceedings as well as all decisions and awards made
or declared in the course of any such proceedings shall be kept strictly
confidential, except for any disclosure as may be required by law, and may not
be used for any other purpose than these proceedings nor be disclosed to any
third party without the prior written consent of the party to which the
information relates or, as regards to a decision or award, the prior written
consent of all the other disputing parties.
 
(c) The parties hereto agree that irreparable damage would occur in the event
that any of the provisions of this Agreement were not performed in accordance
with its specific terms or were otherwise breached.  It is accordingly agreed
that, notwithstanding Section 11(b), the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in any court having jurisdiction,
this being in addition to any other remedy to which they are entitled at law or
in equity
 
(d) All rights, powers and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity shall be cumulative and not
alternative, and the exercise or beginning of the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party.
 

--------------------------------------------------------------------------------


12. Interpretations and Certain Defined Terms.  The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.”   As used herein, the following
terms shall have the following meanings:
 
“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with, such specified Person; provided, however, that
solely for purposes of this Agreement, notwithstanding anything to the contrary
set forth herein, neither the Company nor any of its Subsidiaries shall be
deemed to be a Subsidiary or Affiliate of Glencore solely by virtue of
Glencore’s ownership of Equity Securities or any other action taken by Glencore
or its Affiliates which is permitted under this Agreement, in each case in
accordance with the terms and conditions of, and subject to the limitations and
restrictions set forth in, this Agreement (and irrespective of the
characteristics of the aforesaid relationships and actions under applicable law
or accounting principles).
 
“Beneficial Ownership” by a Person of any securities means that such Person has
or shares, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, (i) voting power, which means the
power to vote, or to direct the voting of, such security; and/or (ii) investment
power, which means the power to dispose, or to direct the disposition of, such
security; and shall otherwise be interpreted in accordance with the term
“beneficial ownership” as defined in Rule 13d-3 adopted by the Commission under
the Exchange Act; provided that for purposes of determining Beneficial
Ownership, a Person shall be deemed to be the Beneficial Owner of any securities
which may be acquired by such Person (irrespective of whether the right to
acquire such securities is exercisable’ immediately or only after the passage of
time, including the passage of time in excess of 60 days, the satisfaction of
any conditions, the occurrence of any event or any combination of the foregoing)
pursuant to any agreement, arrangement or understanding or upon the exercise of
conversion rights, exchange rights, warrants or options, or otherwise. For
purposes of this Agreement, a Person shall be deemed to Beneficially Own any
securities Beneficially Owned by its Affiliates or any Group of which such
Person or any such Affiliate is a member.
 
“Business Day” shall mean any day that is not a Saturday, a Sunday or other day
on which banks are required or authorized by law to be closed in San Francisco,
California or New York, New York.
 
“Capital Stock” means, with respect to any Person at any time, any and all
shares, interests, participations or other equivalents (however designated,
whether voting or non-voting) of capital stock, partnership interests (whether
general or limited) or equivalent ownership interests in or issued by such
Person.
 

--------------------------------------------------------------------------------


“Cash Equivalent Amount” means, with respect to an Exchange Offer, an amount of
cash equivalent to the average of the daily closing prices, per Unit of the
applicable Exchange Offer Security, on the principal exchange or market on which
the Exchange Offer Security is listed or trades for the five consecutive trading
days ending on the last trading day prior to the public announcement of the
Exchange Offer (or if not publicly announced, the closing of the Exchange Offer)
or, if the Exchange Offer Security has not traded in such period, the value of
the applicable Exchange Offer Security for purposes of this definition shall
determined by the Board of Directors of the Company in good faith, divided by
the number of Equity Securities to be issued in exchange for each Unit of
Exchange Offer Security.  A “Unit” of an Exchange Offer Security shall mean the
undiscounted face value of the Exchange Offer Security.


 “Equity Securities” means (a) shares of Common Stock of the Company; (b) any
other Capital Stock or notes, bonds, debentures, options, warrants or other
derivatives or other securities or rights issued by the Company or any Affiliate
of the Company that are convertible, exercisable or exchangeable for or
otherwise give their holders the right to acquire Common Stock of the Company
(regardless of whether such securities or rights are then exercisable,
exchangeable or convertible); or (c) any other Capital Stock, or notes, bonds,
debentures, options, warrants or other derivatives or other securities or rights
issued by the Company or any Affiliate of the Company with an exercise or
conversion privilege at a price related to, or with a value derived from the
value of, any Common Stock of the Company (including any of them that provide
solely or partially for settlement in cash).


“Exchange Act” means the Securities Exchange Act of 1934, as amended (or any
successor statute).
 
“Exchange Offer” means an offering by the Company or any Affiliate of the
Company of Equity Securities in exchange for outstanding debt securities
(“Exchange Offer Securities”) issued by the Company or any Affiliate of the
Company that occurs before November 4, 2010.
 
"Excluded Securities" means (a) Equity Securities issued to officers, employees
or directors of, or consultants to, the Company or its subsidiaries pursuant to
the terms of any stock option or similar stock incentive plan adopted by the
Board, (b) any Equity Securities issued pursuant to any merger, acquisition,
consolidation, joint venture, strategic alliance or other similarly negotiated
private transaction (including with a single financial sponsor (including
affiliates thereof), license agreement or similar transaction, (c) any Equity
Securities issued pursuant to a subdivision (including by way of a stock
dividend) of the outstanding shares of Common Stock into a larger number of
shares of Common Stock or (d) Equity Securities issued upon the conversion,
exercise or exchange of any of Equity Securities that are outstanding as of the
date of this Agreement or that are subsequently issued in a transaction that
complies with the preemptive rights under this Agreement, in each case, in
accordance with the terms of such Equity Securities.
 
“Group” shall have the meaning assigned to it in Section 13(d)(3) of the
Exchange Act.
 
“Group Issuance” means one or more offerings of Equity Securities by the Company
or any Affiliate of the Company, (i) to one or more Persons in the case of an
Exchange Offer and (ii) to five or more Persons in any 120 day period in the
case of any other offering, in each case that are exempt from registration under
the Securities Act (counting for purposes of this definition a Person and its
Affiliates as 1 person).
 

--------------------------------------------------------------------------------


“Ownership Percentage” means, at any time, the ratio, expressed as a percentage,
of (i) the sum of (x) the total number of shares of Common Stock Beneficially
Owned directly by Glencore, any company of which Glencore is a direct or
indirect Subsidiary, or any other direct or indirect Subsidiary of Glencore or
any such company and (y) the total number of shares of Common Stock issuable
upon conversion, exchange or exercise of other Capital Stock Beneficially Owned
directly by Glencore, any company of which Glencore is a direct or indirect
Subsidiary, or any other direct or indirect Subsidiary of Glencore or any such
company, to (ii) the sum of (x) the total number of outstanding shares of Common
Stock and (y) any Common Stock that is issuable upon conversion, exchange or
exercise of any other Capital Stock included in clause (i).
 
“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, other entity, government or any agency or political
subdivision thereof or any fund (counting for purposes of this definition any
fund or investment manager together with any Affiliates of such investment
manager, its fund and its sponsor as one Person).
 
“Subsidiary” means, with respect to any Person, any corporation or other
organization, whether incorporated or unincorporated, of which (x) such Person
or any other Subsidiary of such Person is a general partner (excluding
partnerships where the general partnership interests held by such Person or any
Subsidiary of such Person do not have a majority of the voting interests in such
partnership), or (y) at least a majority of the securities or other interests
having by their terms ordinary voting power to elect a majority of the board of
directors or others performing similar functions with respect to such
corporation or other organization is directly or indirectly Beneficially Owned
by such Person and/or any one or more of its Subsidiaries.
 
“Triggering Exchange Offer” means an Exchange Offer in which the Company or any
Affiliate of the Company would issue Equity Securities that, when aggregated
with all Equity Securities issued in previous Exchange Offers (including, for
the purposes of this definition, any Exchange Offer to four or fewer Persons)
within a twelve month period of the date thereof, equal or exceed 30 million
shares of Common Stock (calculated on an as converted, exchanged or exercised
basis in the case of any Equity Securities that are not Common Stock).
 
 “Voting Securities” means at any time shares of any class of Capital Stock or
other securities of the Company which are then entitled to vote generally in the
election of Directors and not solely upon the occurrence and during the
continuation of certain specified events.
 
[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the date first written above.

 
 
CENTURY ALUMINUM COMPANY
 
By:
 /s/ Michael A. Bless  
Name:
  Michael A. Bless  
Title:
  Executive Vice President and Chief Financial Officer      
 
GLENCORE AG
 
By:
 
 /s/ Andreas Hubmann
 
Name:
  Andreas Hubmann  
Title:
  Director      
 
By:
 
 /s/ Stefan Peter
 
Name:
  Stefan Peter  
Title:
  Officer


 
 

--------------------------------------------------------------------------------

 
